DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021, 5/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “conducting a cyclical deposition process that comprises a plurality of deposition cycles, wherein at least one deposition cycle of the deposition cycles comprises separately contacting the substrate with a precursor and a reactant comprising oxygen;
wherein the reactant reacts with the precursor on the first surface to form a dielectric material on the first surface; and
wherein passivation material of the passivation layer is ashed by the reactant during the at least one deposition cycle, such that a result of the cyclical deposition process is to selectively form the dielectric material on the first surface”.

Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “conducting deposition cycles, wherein at least one of the deposition cycles comprising separately contacting the substrate with a precursor and a reactant, wherein the reactant reacts with the precursor on the first surface to form the material on the first surface, wherein the passivation layer is etched by the reactant while reacting with the precursor during the at least one of the deposition cycles such that the deposition cycles selectively form the material on the first surface; and
depositing passivation material over the second surface between a first deposition cycle of the deposition cycles and a last deposition cycle of the deposition cycles”.

Regarding claim 19, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “conducting deposition cycles, wherein at least one of the deposition cycles comprising separately contacting the substrate with a precursor and a reactant, wherein the reactant comprises oxygen and plasma’
wherein the reactant reacts with the precursor on the dielectric surface to form an oxide material on the dielectric surface; and
wherein the passivation layer is ashed by the reactant during the at least one deposition cycle, wherein the oxide material is selectively formed on the dielectric surface by the deposition cycles”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haukka et al (US 2015/0217330)
Li et al (US 2018/0190489)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895